Citation Nr: 1019426	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-20 789A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the hands and feet.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 
1983, from December 1983 to February 1988, and from October 
2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In November 2009 , prior to the promulgation of a decision in 
the appeal, VA received notification from the appellant, 
through his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or 
his authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2009).  The appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


